DETAILED ACTION
	This action is in response to Applicant’s Request for Continued Examination ("Response”) received on September 15, 2021 in response to the Office Action dated June 25, 2021. This action is made Non-Final.
	Claims 1-18 are pending.
Claims 1, 7, and 13 are independent claims.
	Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 7, and 13, and submitted arguments against the prior art in the Office Action dated September 15, 2021.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6-10, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al., US Patent Application Publication no. US 2018/0113583 (“Jain”), and further in view of Ferreira, US Patent Application Publication no. US 2013/0191764 (“Ferreira”).
Claim 1:
	Jain teaches or suggests a computer-implemented method comprising: selecting a web page including a web page tab corresponding to the selected web page in the web browser (see para. 0011 - receiving a first user input for selecting a plurality of first webpages through a web browser; para. 0037 - providing at least one functionality to the user with respect to at least one of the plurality of the webpages; 0038 - user may select webpages through a web browser to open the webpages in multiple tabs of the web browser. For example, each of the plurality of web pages may correspond to each of a plurality of tabs that are open on a web browser; para. 0042 – dynamically updating at least one functionality based on one or more of: (a) interaction with currently opened webpage, and (b) detection of a new related webpage; para. 0063 – dynamically sorting the webpages other than a current webpage in a descending order; para. 0090 - if the user is currently on webpage 1702.);
	in response to the selected web page in the web browser, a finding similar page having similar content to the selected webpage from the plurality of web pages (see para. 0011 - receiving a first user input for selecting a plurality of first webpages through a web browser; para. 0037 - providing at least one functionality to the user with respect to at least one of the plurality of the webpages; 0038 - user may select webpages through a web browser to open the webpages in multiple tabs of the web browser. For example, each of 
	automatically displaying a user interface component to initiate a process to close the similar page, responsive to finding the similar page having similar content to the selected webpage, the automatically displayed user interface component including information for prompting a user to indicate a user satisfaction with the selected webpage relative to the similar page having similar content to the selected web page (see Fig. 6A-6C, 18D, 19C; para. 0011 - receiving a first user input for selecting a plurality of first webpages through a web browser; para. 0037 - providing at least one functionality to the user with respect to at least one of the plurality of the webpages; 0038 - user may select webpages through a web browser to open the webpages in multiple tabs of the web browser. For example, each of the plurality of web pages may correspond to each of a plurality of tabs that are open on a web browser; para. 0042 – dynamically updating at least one functionality based on one or more of: (a) interaction with currently opened webpage, and (b) detection of a new related webpage; para. 0063 – dynamically sorting the webpages other than a current webpage in a descending order; para. 0068 - user interface 601 providing an option to close all the  user interface 604 providing option to select one or more functionalities 605 in relation to the related webpages. As shown, the functionalities 605 include closing; para. 0090 - if the user is currently on webpage 1702 the rest of the webpages may be sorted in a predetermined order. the webpage 1703 has duplicative key points and may also be automatically closed; para. 0092 - allows the user to close the following: webpages with key points already covered in other webpages, webpages including duplicative information … duplicative information.);
	in response to detecting, via the automatically displayed user interface component, an operation by the user indicating the user satisfaction associated with the selected webpage displaying a confirmation window prompting the user to indicate whether to close the similar page (see Fig. 6A-6C, 18D, 19C; para. 0011 - receiving a first user input for selecting a plurality of first webpages through a web browser; para. 0037 - providing at least one functionality to the user with respect to at least one of the plurality of the webpages; 0038 - user may select webpages through a web browser to open the webpages in multiple tabs of the web browser. For example, each of the plurality of web pages may correspond to each of a plurality of tabs that are open on a web browser; para. 0042 – dynamically updating at least one functionality based on one or more of: (a) interaction with currently opened webpage, and (b) detection of a new related webpage; para. 0063 – dynamically sorting the webpages other than a current webpage in a descending order; para. 0068 - user interface 601 providing an option to close all the related webpages corresponding to the same topic. user interface 602 providing an option to close all the related webpages corresponding to a  user interface 604 providing option to select one or more functionalities 605 in relation to the related webpages. As shown, the functionalities 605 include closing; para. 0090 - if the user is currently on webpage 1702 the rest of the webpages may be sorted in a predetermined order. the webpage 1703 has duplicative key points and may also be automatically closed; para. 0092 - allows the user to close the following: webpages with key points already covered in other webpages, webpages including duplicative information … duplicative information.); 
	in response to the detecting, via the displayed confirmation window, a selection to close the similar page, closing the similar page having similar content to the selected web page (see Fig. 6A-6C, 18D, 19C; para. 0011 - receiving a first user input for selecting a plurality of first webpages through a web browser; para. 0037 - providing at least one functionality to the user with respect to at least one of the plurality of the webpages; 0038 - user may select webpages through a web browser to open the webpages in multiple tabs of the web browser. For example, each of the plurality of web pages may correspond to each of a plurality of tabs that are open on a web browser; para. 0042 – dynamically updating at least one functionality based on one or more of: (a) interaction with currently opened webpage, and (b) detection of a new related webpage; para. 0063 – dynamically sorting the webpages other than a current webpage in a descending order; para. 0068 - user interface 601 providing an option to close all the related webpages corresponding to the same topic. user interface 602 providing an option to close all the related webpages corresponding to a plurality of topics. user interface 604 providing option to select one or more functionalities 605 in relation to the related webpages. As shown, the functionalities 605 include closing; para. 0090 - if the user is currently on webpage 1702 the rest of the webpages may be 
	Jain fails to explicitly disclose determining a location adjacent to the web page tab corresponding to the selected web page; automatically displaying at the determined location adjacent the web page tab corresponding to the selected web page; and hiding the automatically displayed user interface component at the determined location adjacent the webpage tab corresponding to the selected web page, and hiding the displayed confirmation window.
	Ferreira teaches or suggests determining a location adjacent to the web page tab corresponding to the selected web page; automatically displaying at the determined location adjacent the web page tab corresponding to the selected web page; and hiding the automatically displayed user interface component at the determined location adjacent the webpage tab corresponding to the selected web page, and hiding the displayed confirmation window (see Fig. 3; para. 0030 - quick close process 10 may determine 100 a second web browser window was launched by a first web browser window. Quick close process 10 may determine 102 the location of the cursor. A close button associated with the second web browser window may be generated 104. Quick close process 10 may display 106 the close button at the location of the cursor. In some embodiments, quick close process 10 may determine 108 whether the user clicked the close button. In some embodiments, if quick close process 10 determines 108 that the user clicked the close button, then quick close process 10 may close 110 the second web browser window and remove 112 the close  with the close button; para. 0037 - quick close process 10 determines 108 that the user clicked the close button, then quick close process 10 may close 110 the second web browser window and may remove 112 the close button.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mayer, to include determining a location adjacent to the web page tab corresponding to the selected web page; automatically displaying at the determined location adjacent the web page tab corresponding to the selected web page; and hiding the automatically displayed user interface component at the determined location adjacent the webpage tab corresponding to the selected web page, and hiding the displayed confirmation window for the purpose of providing a quick and easy mechanism for a user to close browser windows with relatively increased economy of movement, as taught by Ferreira (at least para. 0044).
Claim(s) 7 and 13:
Claim(s) 7 and 13 correspond to Claim 1, and thus, Jain and Ferreira teach or suggest the limitations of claim(s) 7 and 13 as well.
	



	Jain further teaches or suggests wherein the selected web page is a web page being newly opened (see Fig. 6A-6C, 18D, 19C; para. 0011 - receiving a first user input for selecting a plurality of first webpages through a web browser; para. 0037 - providing at least one functionality to the user with respect to at least one of the plurality of the webpages; 0038 - user may select webpages through a web browser to open the webpages in multiple tabs of the web browser. For example, each of the plurality of web pages may correspond to each of a plurality of tabs that are open on a web browser; para. 0042 – dynamically updating at least one functionality based on one or more of: (a) interaction with currently opened webpage, and (b) detection of a new related webpage; para. 0063 – dynamically sorting the webpages other than a current webpage in a descending order; para. 0068 - user interface 601 providing an option to close all the related webpages corresponding to the same topic. user interface 602 providing an option to close all the related webpages corresponding to a plurality of topics. user interface 604 providing option to select one or more functionalities 605 in relation to the related webpages. As shown, the functionalities 605 include closing; para. 0090 - if the user is currently on webpage 1702 the rest of the webpages may be sorted in a predetermined order. the webpage 1703 has duplicative key points and may also be automatically closed; para. 0092 - allows the user to close the following: webpages with key points already covered in other webpages, webpages including duplicative information … duplicative information.).
Claim(s) 8 and 14:
Claim(s) 8 and 14 correspond to Claim 2, and thus, Jain and Ferreira teaches or suggests the limitations of claim(s) 8 and 14 as well.

Claim 3:
	Jain further teaches or suggests closing the similar page while leaving the selected web page open in response to the detected operation on the automatically displayed user interface component by the user (see Fig. 6A-6C, 18D, 19C; para. 0011 - receiving a first user input for selecting a plurality of first webpages through a web browser; para. 0037 - providing at least one functionality to the user with respect to at least one of the plurality of the webpages; 0038 - user may select webpages through a web browser to open the webpages in multiple tabs of the web browser. For example, each of the plurality of web pages may correspond to each of a plurality of tabs that are open on a web browser; para. 0042 – dynamically updating at least one functionality based on one or more of: (a) interaction with currently opened webpage, and (b) detection of a new related webpage; para. 0063 – dynamically sorting the webpages other than a current webpage in a descending order; para. 0068 - user interface 601 providing an option to close all the related webpages corresponding to the same topic. user interface 602 providing an option to close all the related webpages corresponding to a plurality of topics. user interface 604 providing option to select one or more functionalities 605 in relation to the related webpages. As shown, the functionalities 605 include closing; para. 0090 - if the user is currently on webpage 1702 the rest of the webpages may be sorted in a predetermined order. the webpage 1703 has duplicative key points and may also be automatically closed; para. 0092 - allows the user to close the following: webpages with key points already covered in other webpages, webpages including duplicative information … duplicative information.).
Claim(s) 9 and 15:
Claim(s) 9 and 15 correspond to Claim 3, and thus, Jain and Ferreira teaches or suggests the limitations of claim(s) 9 and 15 as well.

Claim 4:
	Jain teaches or suggests wherein a dissimilar page is left open after the detected operation by the user, the dissimilar page being one of the plurality of web pages, the dissimilar page having less similar content to the web page than the similar page (see Fig. 17C, 17D, 18D; para. 0090 - if the user is currently on webpage 1702, the rest of the webpages may be sorted in a predetermined order. wherein webpage 1704 having the maximum number of key points is listed first and webpage 1701 having the minimum number of remaining key points is listed last. It is to be noted that the webpage 1703 has duplicative key points and may also be automatically closed; para. 0092 - Option 1811 allows the user to close the following: webpages with key points already covered in other webpages, webpages including duplicative information or webpages not indicated in the minimum navigational path. Webpages with the following: key points already covered in other webpages, duplicative information or not indicated in the minimum navigational path may be automatically closed.).
Claim(s) 10 and 16:
Claim(s) 10 and 16 correspond to Claim 4, and thus, Jain and Ferreira teaches or suggests the limitations of claim(s) 10 and 16 as well.


	Jain teaches or suggests wherein a page selecting component prompting the user to select a page to be closed from one or more similar pages is displayed in response to the detected operation by the user (see Fig. 6A-6C, 18D, 19C; para. 0011 - receiving a first user input for selecting a plurality of first webpages through a web browser; para. 0037 - providing at least one functionality to the user with respect to at least one of the plurality of the webpages; 0038 - user may select webpages through a web browser to open the webpages in multiple tabs of the web browser. For example, each of the plurality of web pages may correspond to each of a plurality of tabs that are open on a web browser; para. 0042 – dynamically updating at least one functionality based on one or more of: (a) interaction with currently opened webpage, and (b) detection of a new related webpage; para. 0063 – dynamically sorting the webpages other than a current webpage in a descending order; para. 0068 - user interface 601 providing an option to close all the related webpages corresponding to the same topic. user interface 602 providing an option to close all the related webpages corresponding to a plurality of topics. user interface 604 providing option to select one or more functionalities 605 in relation to the related webpages. As shown, the functionalities 605 include closing; para. 0090 - if the user is currently on webpage 1702 the rest of the webpages may be sorted in a predetermined order. the webpage 1703 has duplicative key points and may also be automatically closed; para. 0092 - allows the user to close the following: webpages with key points already covered in other webpages, webpages including duplicative information … duplicative information.).
Claim(s) 12 and 18:
Claim(s) 12 and 18 correspond to Claim 6, and thus, Jain and Ferreira teaches or suggests the limitations of claim(s) 12 and 18 as well.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, in view of Ferreira, and further in view of Lu et al., US Patent no. US 7,461,334 (“Lu”). 
Claim 5:
Jain fails to explicitly disclose wherein link information from the similar page to the selected web page is stored in response to the detected operation by the user, the link information redirecting the user to the selected web page if the user tries to access the similar page.  
However, Lu teaches wherein link information from the similar page to the selected web page is stored in response to the detected operation by the user (Lu, 4:50-53, “Data files 118, 124 store the forwarding information that corresponds to each customer of the domain name registration service that has bought and configured web forwarding for a given domain name”), 
the link information redirecting the user to the selected web page if the user tries to access the similar page (Lu, 4:54-59, “These programs receive at least a domain name from a user, search a respective data file 118 or 124 for an entry that corresponds to the domain name, and redirect the user to any location that corresponds to the entry”).  
It would have been obvious to a person having ordinary skill in the arts before the effective filling date of the claimed invention to have included Lu’s method of wherein link information from the similar page to the selected web page is stored in response to the detected operation by the user, the link information redirecting the user to the selected web page if the user tries to access the similar page into Jain’s method of browser tab management because both display webpages. The motivation to combine is that some domain names attract the interest of users more easily than others, although all of the names may be equally difficult or easy to remember. Accordingly, there is presently a need for a system and method for forwarding an individual's or corporation's newly registered or previously registered domain names to an existing web site of that individual or corporation (Lu, 2:1-8).
Claim(s) 11 and 17:
Claim(s) 11 and 17 correspond to Claim 5, and thus, Jain, Ferreira, and Lu teaches or suggests the limitations of claim(s) 11 and 17 as well.

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176